      Case 3:20-cv-00324-DPM Document 72 Filed 04/13/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA MURPHY                                                 PLAINTIFF
ADC #760343

v.                    No. 3:20-cv-324 DPM-PSH


NURZUHAL FAUST, Senior Warden,
McPherson Unit, et al.                                  DEFENDANTS


                               ORDER
     1. The Court withdraws the reference.
     2. Motion to voluntarily dismiss, Doc. 69, granted. All other
pending motions are denied without prejudice as moot. Docs. 12, 40
& 42. Murphy’s complaint will be dismissed without prejudice. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.
                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       13 April 2021
